Citation Nr: 0513428	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lipoma, back, 
postoperative.

2.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971 and February to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran was previously denied 
service connection for lipoma, back, postoperative by means 
of a November 1972 rating decision.  A July 1993 rating 
decision also upheld the November 1972 denial of service 
connection.  The RO correctly reopened the veteran's claim 
and addressed the issue on the merits.  Although the January 
2003 supplemental statement of the case indicated new and 
material evidence had not been received, the March 2002 
rating decision and August 2002 statement of the case had 
appropriately addressed the issue on the merits.  Thus, the 
Board will proceed on the merits.  




FINDINGS OF FACT

1.  The veteran's lipoma existed prior to service and the 
record contains no probative evidence that relates that the 
veteran's lipoma was aggravated due to his periods of active 
service.

2.  The veteran does not have a low back disorder 
attributable in any way to service.





CONCLUSIONS OF LAW

1.  A lipoma was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2004).

2.  A low back disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a March 2001 letter that notified the veteran of 
any information and evidence needed to substantiate and 
complete the claims for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in August 2000.  Thereafter, the RO provided 
notice in March 2001.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records from October 
1969 to October 1971 and from February 1972 to March 1972; VA 
treatment records; private treatment records from Texas 
Health Choice and Dr. Schroeder; and a VA examination report 
dated in December 2001.

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


I.	Factual Background

Lipoma

The veteran served on active duty from October 1969 to 
October 1971 and from February 1972 to March 1972.  The 
veteran submitted a claim of entitlement to service 
connection for lipomas in September 1972.  The medical 
evidence of record at that time included service medical 
records from October 1969 to October 1971 and a post-service 
surgical report from September 1972.

On his April 1969 induction examination the veteran checked 
the box regarding whether he had ever had or had now boils.  
The examiner summarized that the veteran had a small walnut 
sized lipoma, in the mid thoracic area of the back, which had 
been present for several years.  The lipoma was not 
considered significant, increasing in size, or disabling.  
The service medical records were otherwise silent as to 
treatment for the veteran's pre-existing lipoma.  The 
veteran's November 1971 separation examination was also 
silent as to any changes in the veteran's lipoma.  

Also of record was a September 1972 surgical report.  The 
veteran was diagnosed as having a lipoma of the back and 
bilateral gynecomastia, secondary to pubertal hypertrophy.  
The veteran submitted a history that the mass had been there 
since he was a teenager and had slowly enlarged over the past 
several months.  The mass had also begun to cause the veteran 
intermittent pain, especially when sitting upright.  
Objective findings were a four-to-five-centimeter by three-
centimeter soft, freely movable, non-tender mass, on the 
posterior chest between the scapulae at the level of the 
lower border of the scapulae.  The mass was excised and 
appeared to be a fatty lipomatous tumor.

In a November 1972 rating decision, the RO denied service 
connection for lipoma, back, postoperative, because the 
lipoma on the veteran's back existed prior to service and was 
not aggravated by service.  

The veteran attempted to reopen his claim for service 
connection in March 1993.  At that time, no additional 
evidence was submitted.  The RO held in July 1993 that the 
evidence of record did not establish service connection for 
tumor upper back.

In August 2000, the veteran again attempted to reopen his 
claim of entitlement to service connection for tumor, upper 
back and submitted an additional claim of entitlement to 
service connection for a residual back disorder.  

The veteran's February 1972 to March 1972 medical records 
have also been associated with the claims folder.  In 
February 1972, the Medical Board held that the veteran was to 
be discharged because he was enlisted in error.  The veteran 
was diagnosed as having symptomatic lipoma.  The veteran 
reported that the mass in the midline of his back had been 
there for seven years and that it had been getting larger and 
there was associated pain.  The veteran refused surgery; 
therefore, Survey was recommended.  The veteran also related 
that he had seen several private physicians who also 
recommended surgery.  Physical examination revealed a soft 
mass in the midline of the back at approximately T-10, which 
was two and 1/4 centimeters by three centimeters in diameter.  
The examiner's impression was symptomatic lipoma, existed 
prior to entry, and he recommended separation from the Naval 
service.  The veteran was separated from service in March 
1972.

The veteran reported for a VA examination in December 2001.  
Objective findings included a seven-centimeter long 
horizontal surgical incision scar that was approximately 
seven millimeters wide located between T5 and T6, directly 
over the spine.  The examiner noted that this was contrary to 
what was dictated on the veteran's 1972 form when it reported 
that the lipoma was located near the right scapula at the 
lower border.  The veteran did have some depression in the 
area, but no significant keloid formation.  There was no 
ulceration, exfoliation, adherence or crusting.  The veteran 
did not have any significant reproducible pain to palpation 
of the paravertebral muscles on either side of his back.  He 
did report some point tenderness to palpation of the back at 
T5-6 over the scar.  The veteran was diagnosed as having mid-
thoracic strain; and status post lipoma removal in September 
1972, residuals of scar and pain directly over the scar 
resulting in thoracic strain and recurrent musculoskeletal 
spasm by history.  

In a March 2003 rating decision, the RO denied service 
connection for lipoma, back, postoperative.  The RO upheld 
the November 1972 and March 1993 denials of service 
connection.  The RO held that the lipoma existed prior to 
service and there was no objective evidence of worsening of a 
pre-existing condition in order to establish service 
connection by aggravation.  The veteran presented a timely 
notice of disagreement and perfected his appeal in October 
2002.

Low back

The veteran's service medical records from October 1969 to 
October 1971 are negative for treatment for or a diagnosis of 
a low back disorder.  The veteran's service medical records 
from February 1972 to March 1972 contain one notation, in 
February 1972, of back pain.  No etiology was ascribed to the 
back pain nor was there a diagnosis of a low back disability.

In support of his claim, the veteran submitted a November 
1999 record from Texas Health Choice.  At that time, the 
veteran's subjective complaints included low back pain that 
radiated down his legs; numbing in the right hand; and left 
knee pains.  The veteran was assessed with back pain.  Of 
note is that the veteran related to the examiner that the 
pain was from a previous injury, possibly from 1993.  

The veteran was scheduled for a VA spine examination in 
December 2001.  Physical examination revealed no postural 
abnormalities or fixed deformities in the veteran's spine.  
The diagnoses included mid-thoracic strain; and status post 
lipoma removal in September 1972, residuals of scar and pain 
directly over the scar resulting in thoracic strain and 
recurrent musculoskeletal spasm, by history.  The examiner 
asserted that the veteran's lumbar spine radicular symptoms, 
by history, were not related to his surgery for removal of 
the lipoma in the thoracic lumbar spine region.  The veteran 
was also diagnosed as having obesity, which was considered a 
major contributing factor to his back pain, in that his spine 
had to carry 392.8 pounds.  The examiner's opinion was that 
the veteran's current back disorder was multi-level 
degenerative facet arthropathy and degenerative disc disease, 
from L2-L3 to L5-S1, involving the lumbar spine and multi-
level degenerative disc disease, without disc herniation or 
impingement of the thoracic spine.  The examiner asserted 
that neither of these findings were residuals of either the 
lipoma or the surgery used to excise the lipoma.  

In a March 2003 rating decision, the RO denied service 
connection for a low back disorder.  The RO held that service 
connection was not warranted because the medical evidence of 
record did not show that the disorder was incurred or caused 
by service.  The veteran presented a timely notice of 
disagreement and perfected his appeal in October 2002.

The veteran had also submitted a January 2002 magnetic 
resonance imaging report of the lumbar spine from Dr. 
Schroeder.  The impressions were multi-level degenerative 
facet arthropathy extending from the L3-L4 to L5-S1 level; 
degenerative disc disease from L2-L3 to L5-S1 without focal 
disc herniation, most significant at the L5-S1 level; and 
spinal lipomatosis resulting in impression of thecal sac of 
indeterminate clinical significance. 


II.	Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).


III.	Analysis

Lipoma

In order to be granted service connection for a pre-existing 
condition there needs to be evidence of worsening of the 
condition.  A complete review of the claims folder fails to 
reveal an aggravation or exacerbation of the veteran's 
lipoma.

The veteran himself checked the box that had boils on his 
April 1969 induction.  The examiner described that the 
veteran had a small walnut sized lipoma, on his back, which 
had been present for several years.  The lipoma was not 
considered to be increasing in size or disabling.  Thus, the 
veteran is not presumed sound at entrance.  

It is noted that the veteran's service medical records from 
April 1969 to October 1971 were silent as to complaints or 
treatment regarding the lipoma.  Moreover, the veteran's 
November 1971 separation examination was also silent as to 
any changes in the veteran's lipoma.  Accordingly, there is 
no evidence of aggravation of the veteran's pre-service 
lipoma from April 1969 to October 1971.

The veteran re-enlisted in February 1972.  In that same month 
the Medical Board held that the veteran had been enlisted in 
error.  At that time, the veteran was diagnosed as having 
symptomatic lipoma.  The veteran related that the lipoma had 
been present for several years and been increasing in size.  
The examiner recommended surgery; however, the veteran 
refused.  Due to the veteran's refusal, separation from Naval 
service was recommended.  Accordingly, the veteran was 
separated from service in March 1972.

Following, his separation from service the veteran had the 
lipoma removed in September 1972.   At that time, the veteran 
related to the examiner that the mass had been there since he 
was a teenager, but had begun increasing in size in the 
previous several months.  The mass was excised and appeared 
to be a fatty lipomatous tumor.

The veteran presented for a December 2001 VA examination, 
wherein the examiner noted a seven-centimeter long scar 
between T5 and T6.  There was some depression but no 
significant keloid formation and there was no ulceration, 
exfoliation, adherence or crusting.  The examiner did note 
some point tenderness over the scar.  

Having assessed the medical evidence of record, the Board 
finds that the veteran's disorder essentially remained stable 
from entry into service to his discharge from service.  The 
service medical records from October 1969 and October 1971 do 
note the presence of an asymptomatic lipoma prior to the 
veteran's into service; however, there are no records 
regarding treatment for or complaints about the lipoma.  
During his first period of service there is no objective 
evidence that service aggravated or worsened his pre-existing 
lipoma.  It was not until the veteran's reenlistment into 
service, in February 1972, that there is evidence of a 
worsened disorder.  The veteran was assessed as having 
symptomatic lipoma and consequently discharged from service.  
Moreover, the Board notes that the September 1972 surgical 
report records that the veteran related that the mass had 
slowly enlarged over the previous several months.  Absent 
evidence that the veteran's lipoma worsened due to service, 
the appeal must be denied.  

The Board acknowledges the veteran's argument that his lipoma 
worsened due to his period of service; however, as a lay 
person, without medical training or knowledge, he is not 
competent to offer an opinion as to the aggravation the 
lipoma incurred.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  Where the record establishes that a 
disease or injury did not undergo a permanent increase in 
disability during service, the presumption of aggravation 
provided for in 38 C.F.R. § 3.306(a), (b) does not apply.  
Davis v. Principi, 276 F.3d. 1341, 1344-45 (Fed. Cir. 2001); 
Maxson v. West, 12 Vet. App. 453, 459-60 (1999).  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for lipoma, back, 
postoperative.

Low back

As noted above, service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  38 C.F.R. § 
3.303(d).  

The Board notes that the service medical records are 
essentially negative for complaints or findings of a low back 
disorder.  There is only one notation in February 1972 of a 
backache; however, there is no associated diagnosis of a low 
back disorder.   Likewise, the record contains no evidence of 
this disability for many years after service.  

In fact, the first contemporaneous clinical notation of joint 
pain is in November 1999, more than 25 years after the 
veteran's separation from active service.  Moreover, at that 
time the veteran himself related to the examiner that his 
back pain was related to a post-service accident in 1993.

Finally, although the December 2001 VA examiner provided a 
diagnosis of a low back disorder he did not provide a nexus 
to service.  Rather the examiner explicitly asserted that the 
veteran's low back disorder was not related to the veteran's 
lipoma or the removal of the lipoma.  Moreover, the examiner 
continues on to explain that a major contributing factor to 
the veteran's back pain was his obesity.  

In this case, the record contains absolutely no indication 
that the veteran's current low back disorder is causally 
related to his active service, or any incident therein, 
including the veteran's lipoma and its subsequent removal.  
Thus, the Board finds that the preponderance of the evidence 
is against the claim of service connection for a low back 
disorder.




ORDER

Service connection for lipoma, back, postoperative, is 
denied.

Service connection for a low back disorder is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


